Case 8:19-cv-02066-GW-ADS Document 23 Filed 08/31/20 Page 1 of 1 Page ID #:129



   1    LAW OFFICES OF CHRISTIAN J. GARRIS
        CHRISTIAN J. GARRIS SBN 175808
   2    633 West Fifth Street, 28th Floor
        Los Angeles, California 90071
   3    Telephone: (213) 624-2900
        Facsimile: (213) 624-2901
   4    Email: cjg@christiangarris.com
   5    Attorneys for Plaintiff
   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
   10
        ARASH AFTABI, an individual,                  Case No. SA CV19-02066-GW(ADSx)
   11
                       Plaintiff,                     ORDER GRANTING
   12                                                 PROTECTIVE ORDER RE
                 vs.                                  CONFIDENTIALITY OF
   13                                                 DOCUMENTS
        GREAT-WEST LIFE & ANNUITY
   14   INSURANCE COMPANY and DOES
        1-10, inclusive,
   15
                       Defendants.
   16

   17
                 Having reviewed and considered the Parties’ Stipulation for Protective Order
   18
        Re Confidentiality of Documents, and good cause appearing for the same, the
   19
        Court hereby GRANTS the Stipulation.
   20

   21
        IT IS SO ORDERED.
   22

   23

   24   DATED: ___________________
                August 31, 2020    By:___________________________
                                         /s/ Autumn D. Spaeth
   25                                              Hon. Autumn D. Spaeth
   26                                              United States Magistrate Judge
   27
   28

        05480808.1
                                    Order Re Confidentiality of Documents
